Title: Affidavit of Samuel Bayard, 25 April 1792
From: Bayard, Samuel
To: 


          
            Philadelphia April 25th. 1792.
          
          I do hereby certify that there never has been, either originally instituted, in the Supreme Court of the United States, or removed there, from any inferiour Court of the United States, any suit or claim, between a subject of the King of Great Britain on the one part and a citizen, or citizens of the United States on the other.—As witness my hand,
          
            Saml BAYARD Clk of the Supreme Court of the United States
          
        